                            Case 1:17-cr-00630-ER Document 65 Filed 05/01/19 Page 1 of 1
                                                         LAW OFFICES

                                              DAVID M. GARVIN, P.A.
                                           200 SOUTH BISCAYNE BOULEVARD, SUITE 3150
                                                      MIAMI, FLORIDA 33131
              TAX LAW                                TELEPHONE (305) 371-8101
                                                        FAX (305) 371-8848
          David M. Garvin                                                                          E-MAIL: ontria12@gmail.com
Florida Bar Board Certified in Taxation                                                            WEBSITE: davidmgarvin.com
              LLM, Tax




                                                                            May 1,2019

         BY ECF

         Honorable Edgardo Ramos
         United States District Judge
         Southern District of New York
         40 Foley Square
         New York, New York 10007

                     Re: United States v. Mark S. Scott,
                         S6 17 Cr. 630 (ER)

         Dear Judge Ramos:

                It is the understanding of the parties that the Court has granted the Government’s request,
         over Mr. Scott’s objection, to schedule the trial to commence on or about October 7, 2019. In
         view of the new trial date, the defendant requests that the due dates for pre-trial motions be
         rescheduled as follows:

                     1. Pre-trial motions will be due on July 1,2019;

                     2. Responses to pre-trial motions will be due on July 22, 2019; and

                     3. Replies to responses to pre-trial motions will be due on August 5, 2019.

         Counsel for the United States has been notified of this letter motion and has stated that the
         United States has no objection to these proposed dates. In addition, the Parties would respectfully
         propose that the conference be scheduled for either Friday, August 8, 2019 or Monday, August
         12, 2019, whichever is more convenient to the Court.

                 Wherefore, Mr. Scott moves this Honorable Court grant his request to reschedule the
         dates for pre-trial motions and the subsequent conference.




                                                                    David M.
         cc: Government’s counsel
